Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         20-JUN-2022
                                                         07:54 AM
                                                         Dkt. 17 ODAC
                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


   FOR OUR RIGHTS, a Hawaii corporation, Diana Lomma, David R.
  Hamman, Randi Hamman, Janet Eisenbach, Levana Lomma Keikaika,
 Lawrence K. Paille, Geralyn Schulkind, Leonard Schulkind, Daniel
   Hashimoto, Christina Cole, Francesca Woolger, Naea Lindsey,
    Michael Mazzone, Lanette J. Harley, and Loraine L. Patch,
                Petitioners/Plaintiffs-Appellants,

                                 v.

  DAVID IGE, in his official capacity as Governor of the State of
 Hawaii, HOLLY T.M. SHIKADA, in her official capacity as Attorney
       General for the State of Hawaii, and STATE OF HAWAII,
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 5CCV-XX-XXXXXXX)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioners/Plaintiffs-Appellants’ Application for
 Writ of Certiorari filed on April 22, 2022, is hereby rejected.
           DATED:   Honolulu, Hawaiʻi, June 20, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins